TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00932-CR


                                    Nina Dukes, Appellant

                                                v.

                                 The State of Texas, Appellee




               FROM THE 117TH DISTRICT COURT OF NUECES COUNTY
           NO. 18FC-2672B, HONORABLE SANDRA WATTS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Nina Dukes has filed in this Court a pro se notice of appeal from an

order of the 117th District Court of Nueces County imposing sanctions on Dukes for violating

the terms and conditions of her community supervision and modifying the conditions of her

community supervision. Nueces County lies outside this Court’s jurisdiction, see Tex. Gov’t

Code § 22.201(d), and is instead within the jurisdiction of the Thirteenth District Court of

Appeals in Corpus Christi, see id. § 22.201(n). Because we have no appellate jurisdiction in this

matter, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Jurisdiction

Filed: January 16, 2020

Do Not Publish




                                               2